DETAILED ACTION
Status of Claims:  
Claims 1-14 are pending.
Claims 1-8 are amended.
Claims 9-14 are new
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Sep. 9, 2021 has been entered.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) and 101 rejection previously set forth in the non-Final Office Action mailed Jun. 11, 2021.

Response to Arguments
Applicant's arguments filed Sep. 9, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art, Kondou and Fan, fails to disclose or suggest the features of the presently claimed invention. This argument is not persuasive because, as indicated below under the 35 USC 103 rejections, Kondou in view of Fan teaches all of the features of the presently claimed invention.

Claim Objections
Claims 1 objected to because of the following informalities:  
Regarding claim 1, the phrase “in each of” in line 30 should be –for each of--, for consistency with para. 0068 of the instant specification and similar limitations in independent claims 7-9; the phrase “each of plurality of reaction tanks” in line 36 should be –each of the plurality of reaction tanks--; the phrase “the amount of air from the blower unit” in line 37 should be –the amount of air supplied from the blower unit--, consistent with the limitations recited in lines 11-12 of claim 1.
Regarding claim 7, the phrase “each of plurality of reaction tanks” in line 32 should be –each of the plurality of reaction tanks--.
Regarding claim 8, the phrase “each of plurality of reaction tanks” in line 32 should be –each of the plurality of reaction tanks--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the phrase “inflow amount of the treated water” in line 16 and in line 19 renders the claim indefinite because it is not consistent with the instant disclosure of the water quality measurement being for an inflow amount of the water to be treated (see para. 0038 of the instant specification) and therefore it is not clear which stream is measured for an inflow amount.  For the purposes of examination, claim 4 shall be interpreted per the specification to require an inflow amount of the water to be treated.

Regarding claim 7, the claim is indefinite because it is not clear which, if any, limitations are required for the claimed invention. The limitations recited in the preamble of claim 7 appear to be directed to a water treatment system of which the control device is a component, and are not positively recited as part of the control device. For the purposes of examination, the control device shall be interpreted to require at least a blowing control unit.

Regarding claims 10-11, the phrase “inflow amount of the treated water” in line 4 and in line 7 of each claim renders each claim indefinite because it is not consistent with the instant disclosure of the water quality measurement being for an inflow amount of the water to be treated (see para. 0038 of the instant specification) and therefore it is not clear which stream is measured for an inflow amount.  For the purposes of examination, claims 10-11 shall be interpreted per the specification to require an inflow amount of the water to be treated.

Regarding claim 14, the claim is rejected for being indefinite because it depends from an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention does not positively recite at least one structural limitation. Having no physical or tangible form which meets the definitions of machines, manufactures and compositions of matter, the claimed invention is considered software per se and therefore is not patent eligible (assessed under Step 1 of the Oct. 2019 "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), see MPEP § 2106.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. (JP S56-129088, as cited in the 2019 IDS) in view of Fan (CN 1837088).

Regarding claim 1, Kondou teaches a water treatment system (see Fig. 2) comprising: 
a plurality of reaction tanks configured to perform biotreatment on water to be treated (aeration tanks 1); 

a blower unit configured to supply air for performing the biotreatment to the plurality of reaction tanks through the blowing pipe (blowers 4); and 
a blowing control unit (controller 19 for controlling the operation of a blower) (see Abstract of the translation submitted with the 2019 IDS), which is a computing apparatus connected to the in-pipe pressure measurement unit and the blower unit, configured to control an amount of air supplied from the blower unit so that a pressure in the blowing pipe becomes equal to a target in-pipe pressure in the blowing pipe (the measured pressure value is sent to the controller 19; the pressure is controlled in the header pipe so as to coincide with the resistance curve 29 of Fig. 5, where the corresponding pressure on the vertical axis 25 is considered a target in-pipe pressure) (see translation submitted with the 2019 IDS, para. 2 of p. 4 and para. 2 of p. 5); wherein 
the blowing control unit determines the target in-pipe pressure in each of the plurality of reaction tanks based on a necessary amount of air for performing the biotreatment in each of the plurality of reaction tanks in a case where the necessary amount of air is supplied into the blowing pipe; and 
the blowing control unit sets the target in-pipe pressure in the blowing pipe based on the necessary amount of air for each of plurality of reaction tanks, and controls the amount of air from the blower unit (following air flow rate control changes, the pressure is controlled in the header pipe so as to coincide with the resistance curve 29 of Fig. 5, where the corresponding pressure on the vertical axis 25 is considered a target in-pipe pressure) (see translation submitted with the 2019 IDS, para. 2 of p. 5).

Per the interpretation noted above, Fan teaches a water treatment system (see Fig. 1-2) comprising: 
a plurality of reaction tanks configured to perform biotreatment on water to be treated (aeration tanks 8); 
a blowing pipe and an in-pipe pressure measurement unit, which is configured to measure a pressure in the blowing pipe, connected with the reaction tanks (aeration manifold 3 and aeration branch pipes 4; pressure transmitter 2); 
a blower unit configured to supply air for performing the biotreatment to the plurality of reaction tanks through the blowing pipe (blowers 1); 
a blowing control unit, which is a computing apparatus, configured to control an amount of air supplied from the blower unit so that a pressure in the blowing pipe becomes equal to a target in-pipe pressure in the blowing pipe (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, including pressure along the working fluid, pressure loss of each flow regulating valve and pressure loss at the aeration head) (see English translation, claim 2; p. 3, Summary of Invention, para. 2); wherein 
the blowing control unit determines the target in-pipe pressure in each of the plurality of reaction tanks based on a necessary amount of air for performing the biotreatment in each of the plurality of reaction tanks (determine the amount of aeration required for each aeration tank to control the DO concentration in the aeration tank) (see English translation, p. 4, para. 2) and a pressure loss in the blowing pipe measured by the in-pipe pressure measurement unit in a case where the necessary 
the blowing control unit sets the target in-pipe pressure in the blowing pipe based on the necessary amount of air for each of plurality of reaction tanks (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, where the required static pressure is intended to overcome the pressure losses due to the necessary amount of air required for each aeration tank) (see English translation, claim 2; p. 3, Summary of Invention, para. 2; p. 4, para. 2), and controls the amount of air from the blower unit (adjusting the blower and the flow regulating valve according to the amount of aeration required for each aeration tank) (see English translation, p. 3, Summary of Invention, para. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the blowing control unit of Kondou to be configured in the manner disclosed by Fan such that the target in-pipe pressure in the blowing pipe is determined based on a pressure loss in the blowing pipe measured by the in-pipe pressure measurement unit, in addition to the necessary amount of air, as taught by Fan because the control configuration of Fan enables precise aeration and achieves energy saving (see English translation, p. 3, Summary of the invention), where energy savings is also a goal of Kondou (see Abstract of the translation submitted with the 2019 IDS).

Regarding claim 2, Kondou, as modified by Fan, teaches the water treatment system according to claim 1, further includes a water quality measurement unit configured to measure a state of water to be treated in the reaction tanks (detecting the amount of sewage inflow and/or dissolved oxygen 
the blowing control unit determines, based on a measurement result by the water quality measurement unit, the necessary amount of air for the water to be treated in the reaction tanks (dissolved oxygen controller 11 and air flow rate controller 12; the amount of air required for the aeration tank 1 is controlled by detecting the amount of sewage inflow and/or dissolved oxygen content) (see Kondou, para. 2 of p. 4 of the translation submitted with the 2019 IDS).

Regarding claim 3, Kondou, as modified by Fan, teaches the wastewater treatment system according to claim 2, wherein
the blowing control unit determines the necessary amount of air in each of the reaction tanks with a change of the measurement result of the water quality measurement unit (the dissolved oxygen amount measured by the dissolved oxygen measuring device 9 is compared with the dissolved oxygen value set by the control device; when the dissolved oxygen amount is small, the amount of air is increased, and when it is large, the amount of air is decreased) (see Kondou, para. 2 of p. 4 of the translation submitted with the 2019 IDS), and changes the target in-pipe pressure (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, where the required static pressure is intended to overcome the pressure losses due to the necessary amount of air required for each aeration tank, and per Kondou, the necessary amount of air is based on the measurement result of the water quality measurement unit) (see Fan, English translation, claim 2; p. 3, Summary of Invention, para. 2; p. 4, para. 2). 

Regarding claim 4, per the interpretation noted above, Kondou, as modified by Fan, teaches the water treatment system according to claim 1, wherein
the blowing control unit determines the necessary amount of air based on at least one of a nitrate concentration, an ammonia concentration, an amount of dissolved oxygen, and an inflow amount of the treated water in the reaction tanks (the dissolved oxygen amount measured by the dissolved oxygen measuring device 9 is compared with the dissolved oxygen value set by the control device; when the dissolved oxygen amount is small, the amount of air is increased, and when it is large, the amount of air is decreased) (see Kondou, para. 2 of p. 4 of the translation submitted with the 2019 IDS), and
the blowing control unit changes the target in-pipe pressure according to a change of at least one of the nitrate concentration, the ammonia concentration, the amount of dissolved oxygen, and the inflow amount of the treated water in the reaction tank (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, where the required static pressure is intended to overcome the pressure losses due to the necessary amount of air required for each aeration tank, and per Kondou, the necessary amount of air is based on the measurement result of the water quality measurement unit) (see Fan, English translation, claim 2; p. 3, Summary of Invention, para. 2; p. 4, para. 2).

Regarding claim 5, Kondou, as modified by Fan, teaches the water treatment system according to claim 1, wherein the blowing pipe includes a header pipe connected with the blower unit, a plurality of branch pipes branched from the header pipe (blowers 4 feed into header 5’s branch pipes to each aeration tank 1) (see Kondou, Fig. 2) and connected with the reaction tanks, respectively, and 
the blowing control unit determines the target in-pipe pressure for each of the reaction tanks based on a pressure loss at the branch pipes, and sets the target in-pipe pressure of the blowing pipe 

Regarding claim 6, Kondou, as modified by Fan, teaches the wastewater treatment system according to claim 5, wherein the blowing control unit sets the target in-pipe pressure of the blowing pipe based on a maximum target in-pipe pressure among the target in-pipe pressures for each of the reaction tanks as the target in-pipe pressure (the static pressure provided by the air blower should be equal to or slightly greater than various pressure losses present in the system) (see Fan English translation, claim 2). 

Regarding claim 7, per the interpretations noted above, Kondou teaches a control device (controllers 11, 12 and 19) (see Fig. 2) of a water treatment device including: a plurality of reaction tanks configured to perform biotreatment on water to be treated (aeration tanks 1); a blowing pipe and an in-pipe pressure measurement unit, which is configured to measure a pressure in the blowing pipe, connected with the plurality of reaction tanks (a header pipe 5 and a pressure measuring meter 13); a blower unit configured to supply air for performing the biotreatment to the plurality of reaction tanks through the blowing pipe (blowers 4); and 
a blowing control unit (controller 19 for controlling the operation of a blower) (see Abstract of the translation submitted with the 2019 IDS), which is a computing apparatus connected to the in-pipe pressure measurement unit and the blower unit, configured to control an amount of air supplied from 
the blowing control unit determines the target in-pipe pressure in each of the plurality of reaction tanks based on a necessary amount of air for performing the biotreatment in each of the plurality of reaction tanks in a case where the necessary amount of air is supplied into the blowing pipe; and 
the blowing control unit sets the target in-pipe pressure in the blowing pipe based on the necessary amount of air for each of plurality of reaction tanks, and controls the amount of air supplied from the blower unit (following air flow rate control changes, the pressure is controlled in the header pipe so as to coincide with the resistance curve 29 of Fig. 5, where the corresponding pressure on the vertical axis 25 is considered a target in-pipe pressure) (see translation submitted with the 2019 IDS, para. 2 of p. 5).
Per the interpretation noted above, Kondou does not explicitly teach that a pressure loss in the blowing pipe measured by the in-pipe pressure measurement unit is also the basis for the determination of the target in-pipe pressure in each of the plurality of reaction tanks.
Per the interpretation noted above, Fan teaches a control device of a water treatment system (see Fig. 1-2) including: a plurality of reaction tanks configured to perform biotreatment on water to be treated (aeration tanks 8); a blowing pipe and an in-pipe pressure measurement unit, which is configured to measure a pressure in the blowing pipe, connected with the reaction tanks (aeration manifold 3 and aeration branch pipes 4; pressure transmitter 2); a blower unit configured to supply air for performing the biotreatment to the plurality of reaction tanks through the blowing pipe (blowers 1); 
the blowing control unit determines the target in-pipe pressure in each of the plurality of reaction tanks based on a necessary amount of air for performing the biotreatment in each of the plurality of reaction tanks (determine the amount of aeration required for each aeration tank to control the DO concentration in the aeration tank) (see English translation, p. 4, para. 2) and a pressure loss in the blowing pipe measured by the in-pipe pressure measurement unit in a case where the necessary amount of air is supplied into the blowing pipe (determine the pressure required for the entire system, the pressure can be calculated from the pressure loss at various points in the system, including pressure along the working fluid, pressure loss of each flow regulating valve and pressure loss at the aeration head) (see English translation, p. 4, para. 2-3; claim 2), and
the blowing control unit sets the target in-pipe pressure in the blowing pipe based on the necessary amount of air for each of plurality of reaction tanks (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, where the required static pressure is intended to overcome the pressure losses due to the necessary amount of air required for each aeration tank) (see English translation, claim 2; p. 3, Summary of Invention, para. 2; p. 4, para. 2), and controls the amount of air supplied from the blower unit (adjusting the blower and the flow regulating valve according to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the blowing control unit of Kondou to be configured in the manner disclosed by Fan such that the target in-pipe pressure in the blowing pipe is determined based on a pressure loss in the blowing pipe measured by the in-pipe pressure measurement unit, in addition to the necessary amount of air, as taught by Fan because the control configuration of Fan enables precise aeration and achieves energy saving (see English translation, p. 3, Summary of the invention), where energy savings is also a goal of Kondou (see Abstract of the translation submitted with the 2019 IDS).

Regarding claim 8, Kondou teaches a control method of a water treatment system (controllers 11, 12 and 19) (see Fig. 2) including: a plurality of reaction tanks configured to perform biotreatment on water to be treated (aeration tanks 1); a blowing pipe and an in-pipe pressure measurement unit, which is configured to measure a pressure in the blowing pipe, connected with the plurality of reaction tanks (a header pipe 5 and a pressure measuring meter 13); a blower unit configured to supply air for performing the biotreatment to the plurality of reaction tanks through the blowing pipe (blowers 4); and a blowing control unit (controller 19 for controlling the operation of a blower) (see Abstract of the translation submitted with the 2019 IDS), which is a computing apparatus connected to the in-pipe pressure measurement unit and the blower unit, configured to control an amount of air supplied from the blower unit so that a pressure in the blowing pipe becomes equal to a target in-pipe pressure in the blowing pipe (the measured pressure value is sent to the controller 19; the pressure is controlled in the header pipe so as to coincide with the resistance curve 29 of Fig. 5, where the corresponding pressure on the vertical axis 25 is considered a target in-pipe pressure) (see translation submitted with the 2019 IDS, para. 2 of p. 4 and para. 2 of p. 5), the method comprising: 

determining, in the blowing control step, the target in-pipe pressure for each of the plurality of reaction tanks, in the blowing control unit, based on a necessary amount of air for performing the biotreatment in each of the plurality of reaction tanks in a case where the necessary amount of air is supplied into the blowing pipe, and
setting the target pressure of the blowing pipe, in the blowing control unit, based on the necessary amount of air for each of plurality of reaction tanks, and controlling, in the blowing control unit, the amount of air supplied from the blower unit (following air flow rate control changes, the pressure is controlled in the header pipe so as to coincide with the resistance curve 29 of Fig. 5, where the corresponding pressure on the vertical axis 25 is considered a target in-pipe pressure) (see translation submitted with the 2019 IDS, para. 2 of p. 5).
Per the interpretation noted above, Kondou does not explicitly teach in the determining step that a pressure loss in the blowing pipe measured by the in-pipe pressure measurement unit is also the basis for the determination of the target in-pipe pressure in each of the plurality of reaction tanks.
Per the interpretation noted above, Fan teaches a control method of a water treatment device including: a plurality of reaction tanks configured to perform biotreatment on water to be treated (aeration tanks 8); a blowing pipe and an in-pipe pressure measurement unit, which is configured to measure a pressure in the blowing pipe, connected with the reaction tanks (aeration manifold 3 and aeration branch pipes 4; pressure transmitter 2, where a transmitter is inherently linked to a processing device in order to convert the transmitted signal into data for an end user); a blower unit configured to 
performing a blowing control step to control an amount of air supplied from the blower unit so that a pressure in the blowing pipe becomes equal to a target in-pipe pressure (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, including pressure along the working fluid, pressure loss of each flow regulating valve and pressure loss at the aeration head) (see English translation, claim 2; p. 3, Summary of Invention, para. 2), 
determining, in the blowing control step, the target in-pipe pressure for each of the plurality of reaction tanks, in the blowing control unit, based on a necessary amount of air for performing the biotreatment in each of the plurality of reaction tanks (determine the amount of aeration required for each aeration tank to control the DO concentration in the aeration tank) (see English translation, p. 4, para. 2) and a pressure loss in the blowing pipe measured by the in-pipe pressure measurement unit in a case where the necessary amount of air is supplied into the blowing pipe (determine the pressure required for the entire system, the pressure can be calculated from the pressure loss at various points in the system, including pressure along the working fluid, pressure loss of each flow regulating valve and pressure loss at the aeration head) (see English translation, p. 4, para. 2-3; claim 2), and

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determining step of Kondou to determine the target in-pipe pressure based on a pressure loss in the blowing pipe measured by the in-pipe pressure measurement unit, in addition to the necessary amount of air, as taught by Fan because the control configuration of Fan enables precise aeration and achieves energy saving (see English translation, p. 3, Summary of the invention), where energy savings is also a goal of Kondou (see Abstract of the translation submitted with the 2019 IDS).

Regarding claim 9, Kondou teaches a program causing a computer to execute a method of controlling a water treatment system (controllers 11, 12 and 19 inherently include a program) (see Fig. 2), the water treatment system including: a plurality of reaction tanks configured to perform biotreatment on water to be treated (aeration tanks 1); a blowing pipe and an in-pipe pressure measurement unit, which measures a pressure in the blowing pipe, connected with the plurality of reaction tanks (a header pipe 5 and a pressure measuring meter 13); and a blower unit configured to supply air for performing the biotreatment to the reaction tanks through the blowing pipe (blowers 4); 
the method comprising:

the target in-pipe pressure is determined based on a necessary amount of air in each of the reaction tanks to perform water treatment, 
in the air-sending control step, the target in-pipe pressure determined is changed in accordance with a change of the necessary amount of air, and controlling an amount of air supplied to the blowing pipe according to the target in-pipe pressure which is changed (following air flow rate control changes, the pressure is controlled in the header pipe so as to coincide with the resistance curve 29 of Fig. 5, where the corresponding pressure on the vertical axis 25 is considered a target in-pipe pressure) (see translation submitted with the 2019 IDS, para. 2 of p. 5). 
Per the interpretation noted above, Kondou does not explicitly teach that a pressure loss in the blowing pipe measured by the in-pipe pressure measurement unit is also the basis for the determination of the target in-pipe pressure in each of the plurality of reaction tanks.
Per the interpretation noted above, Fan teaches a method of controlling a water treatment system, the water treatment system including: a plurality of reaction tanks configured to perform biotreatment on water to be treated (aeration tanks 8); a blowing pipe and an in-pipe pressure measurement unit, which is configured to measure a pressure in the blowing pipe, connected with the reaction tanks (aeration manifold 3 and aeration branch pipes 4; pressure transmitter 2, where a transmitter is inherently linked to a processing device in order to convert the transmitted signal into data for an end user); a blower unit configured to supply air for performing the biotreatment to the plurality of reaction tanks through the blowing pipe (blowers 1),

an air-sending control step of controlling air supply from the blower unit to the blowing pipe so that a pressure in the blowing pipe becomes equal to a target in-pipe pressure (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, including pressure along the working fluid, pressure loss of each flow regulating valve and pressure loss at the aeration head) (see English translation, claim 2; p. 3, Summary of Invention, para. 2); wherein 
the target in-pipe pressure is determined based on a necessary amount of air in each of the reaction tanks to perform water treatment (determine the amount of aeration required for each aeration tank to control the DO concentration in the aeration tank) (see English translation, p. 4, para. 2) and a pressure loss in the blowing pipe measured by the in-pipe pressure measurement unit (determine the pressure required for the entire system, the pressure can be calculated from the pressure loss at various points in the system, including pressure along the working fluid, pressure loss of each flow regulating valve and pressure loss at the aeration head) (see English translation, p. 4, para. 2-3; claim 2), 
in the air-sending control step, the target in-pipe pressure determined is changed in accordance with a change of the necessary amount of air (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, where the required static pressure is intended to overcome the pressure losses due to the necessary amount of air required for each aeration tank) (see English translation, claim 2; p. 3, Summary of Invention, para. 2; p. 4, para. 2), and controlling an amount of air supplied to the blowing pipe according to the target in-pipe pressure which is changed (adjusting the blower and the flow regulating valve according to the amount of aeration required for each aeration tank) (see English translation, p. 3, Summary of Invention, para. 2).


Regarding claim 10, per the interpretation noted above, Kondou, as modified by Fan, teaches the water treatment system according to claim 2, wherein
the blowing control unit determines the necessary amount of air based on at least one of a nitrate concentration, an ammonia concentration, an amount of dissolved oxygen, and an inflow amount of the treated water in the reaction tanks (the dissolved oxygen amount measured by the dissolved oxygen measuring device 9 is compared with the dissolved oxygen value set by the control device; when the dissolved oxygen amount is small, the amount of air is increased, and when it is large, the amount of air is decreased) (see Kondou, para. 2 of p. 4 of the translation submitted with the 2019 IDS), and
the blowing control unit changes the target in-pipe pressure according to a change of at least one of the nitrate concentration, the ammonia concentration, the amount of dissolved oxygen, and the inflow amount of the treated water in the reaction tank (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, where the required static pressure is intended to overcome the pressure losses due to the necessary amount of air required for each aeration tank, and per Kondou, the necessary amount of air is based on the measurement result of the water quality measurement unit) (see Fan, English translation, claim 2; p. 3, Summary of Invention, para. 2; p. 4, para. 2).

Regarding claim 11, per the interpretation noted above, Kondou, as modified by Fan, teaches the water treatment system according to claim 3, wherein
the blowing control unit determines the necessary amount of air based on at least one of a nitrate concentration, an ammonia concentration, an amount of dissolved oxygen, and an inflow amount of the treated water in the reaction tanks (the dissolved oxygen amount measured by the dissolved oxygen measuring device 9 is compared with the dissolved oxygen value set by the control device; when the dissolved oxygen amount is small, the amount of air is increased, and when it is large, the amount of air is decreased) (see Kondou, para. 2 of p. 4 of the translation submitted with the 2019 IDS), and
the blowing control unit changes the target in-pipe pressure according to a change of at least one of the nitrate concentration, the ammonia concentration, the amount of dissolved oxygen, and the inflow amount of the treated water in the reaction tank (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, where the required static pressure is intended to overcome the pressure losses due to the necessary amount of air required for each aeration tank, and per Kondou, the necessary amount of air is based on the measurement result of the water quality measurement unit) (see Fan, English translation, claim 2; p. 3, Summary of Invention, para. 2; p. 4, para. 2).

Regarding claim 12, Kondou, as modified by Fan, teaches the water treatment system according to claim 2, wherein 
the blowing pipe includes a header pipe connected with the blower unit, a plurality of branch pipes branched from the header pipe (blowers 4 feed into header 5’s branch pipes to each aeration tank 1) (see Kondou, Fig. 2) and connected with the reaction tanks, respectively, and 


Regarding claim 13, Kondou, as modified by Fan, teaches the water treatment system according to claim 3, wherein 
the blowing pipe includes a header pipe connected with the blower unit, a plurality of branch pipes branched from the header pipe (blowers 4 feed into header 5’s branch pipes to each aeration tank 1) (see Kondou, Fig. 2) and connected with the reaction tanks, respectively, and 
the blowing control unit determines the target in-pipe pressure for each of the reaction tanks based on a pressure loss at the branch pipes, and sets the target in-pipe pressure of the blowing pipe (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, where the required static pressure is intended to overcome the pressure losses due to the necessary amount of air required for each aeration tank, and per Kondou, the necessary amount of air is based on the measurement result of the water quality measurement unit; the pipeline pressure loss includes the pressure loss of each pipe i) (see Fan, English translation, claim 2; p. 3, Summary of Invention, para. 2; p. 4, para. 2 to 6).

Regarding claim 14, Kondou, as modified by Fan, teaches the water treatment system according to claim 4, wherein 
the blowing pipe includes a header pipe connected with the blower unit, a plurality of branch pipes branched from the header pipe (blowers 4 feed into header 5’s branch pipes to each aeration tank 1) (see Kondou, Fig. 2) and connected with the reaction tanks, respectively, and 
the blowing control unit determines the target in-pipe pressure for each of the reaction tanks based on a pressure loss at the branch pipes, and sets the target in-pipe pressure of the blowing pipe (the system adjusts the blower in such a manner that the static pressure provided by the blower should be equal to or slightly greater than various pressure losses present in the system, where the required static pressure is intended to overcome the pressure losses due to the necessary amount of air required for each aeration tank, and per Kondou, the necessary amount of air is based on the measurement result of the water quality measurement unit; the pipeline pressure loss includes the pressure loss of each pipe i) (see Fan, English translation, claim 2; p. 3, Summary of Invention, para. 2; p. 4, para. 2 to 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        

/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        December 29, 2021